Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 12, 20-22, 27, 30-32, 42, 46-49, 79, 100 and 102-104 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    276
    632
    media_image1.png
    Greyscale
,
and the species of Compound No. 7, found on page 58 of the instant specification (reproduced below),

    PNG
    media_image2.png
    138
    534
    media_image2.png
    Greyscale
,
in the reply filed on December 15, 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.

Claim 101 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2021.  Claim 101 has been cancelled per the Amendment filed 
December 15, 2021.


Information Disclosure Statement
	The Examiner has considered the Information Disclosure Statement filed on January 19, 2022.  The 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 49, 79 and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, under the definition of R1, a dangling valence problem is raised when the “cyclic group” is substituted with the divalent substituent “carbonyl” (line 9 of page 3).  See claim 49 (line 15 of the claim) and claim 79 (line 4 of page 8) for same.  The claimed compounds of formula I should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).
Claim 49 is indefinite because of the R1 variable representing a branched C1 alkyl group and a branched C2 alkyl group.  It is not possible for an alkyl having only 1 or 2 carbons to be branched.
2.  For instance, if Y represents S(O)2, what does X represent?
In claim 79, the phrase “heteroaryl, or heterocyclyl” should be changed to “heteroaryl, and heterocyclyl” for proper Markush language format (line 12 of page 8, under the definition of R2).
Claim 100 is indefinite because claim 1 is not directed to a compound as stated in claim 100 but to a composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 12, 20-22, 27, 30-32, 42, 46-49, 79, 100 and 102-104 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 12, 20, 21, 25-27, 30-32, 49, 79, 100-103 and 120 of copending Application No. 16/887,785 {US 2020/0377510}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims compounds which anticipate the instant claimed invention.  See Compound 7 in claim 100 of the copending application which is the same as the elected species in the instant application.
The instant application and the copending application share at least one common inventor.  Further, the applications are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01. 

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Interpretation
	The claims of elected Group I are directed to compositions comprising compounds of Formula I.  However, since no other ingredient is recited in the claims other than in claim 100, the claims embrace compounds of Formula I.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 32, 42, 46, 47, 49 and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of PubChem CID 102060706          {National Center for Biotechnology Information. PubChem Compound Summary for CID 102060706. https://pubchem. ncbi.nlm.nih.gov/compound/102060706. Accessed January 27, 2022, create date December 24, 2015}

    PNG
    media_image3.png
    232
    195
    media_image3.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image4.png
    185
    208
    media_image4.png
    Greyscale
, 
wherein n=1; 
X=C(O); 
Y=C(O); 
R1=a 6 member partially unsaturated cycloalkyl; 
R2=hydrogen; 
R3=hydrogen; 
R4=hydrogen; and 
R5=hydrogen};

b)	Rao et al. {European Journal of Medicinal Chemistry (2012), 57, pages 344-361} - who disclose, for instance, Compound 16 and Compound 28 on page 347, and disclose compositions (page 360, column 2, Section 4.11) comprising his compounds in dimethyl sulfoxide (DMSO), a known pharmaceutically acceptable excipient,

    PNG
    media_image5.png
    139
    245
    media_image5.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image4.png
    185
    208
    media_image4.png
    Greyscale
, 
wherein n=1; 
X=C(O); 
Y=C(O); 
R1=a 9 member polycyclic heteroaryl group having 
     2 oxygens; 
R2=hydrogen; 
R3=hydrogen; 
R4=hydrogen; and 
R5=hydrogen}


    PNG
    media_image6.png
    160
    211
    media_image6.png
    Greyscale


    PNG
    media_image4.png
    185
    208
    media_image4.png
    Greyscale
, 
wherein n=1; 
X=C(O); 
Y=C(O); 
R1=a 5 member monocyclic heteroaryl group having 
2 heteroatoms, which is substituted with aryl; 
R2=hydrogen; 
R3=hydrogen; 
R4=hydrogen; and 
R5=hydrogen}; 


Or


	c)	Miao et al. {CN 105367495 A} - who disclose the compound in paragraph [0265] on page 28,

    PNG
    media_image7.png
    174
    434
    media_image7.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image4.png
    185
    208
    media_image4.png
    Greyscale
, 
n=2; 
X=C(O); 
Y=C(O); 
R1=a 9 membered unsaturated heterocyclyl group 
having 2 oxygens; 
R2=halo; 
R3=hydrogen; 
R4=hydrogen; and 
R5=hydrogen}.
Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Therefore, each of the above cited prior art anticipate the instant claimed invention.


The elected species of Compound No. 7, found on page 58 of the instant specification, is not allowable.  See the claims in the above identified copending application.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 28, 2022
Book XXV, page 136